 1                                                                Honorable Christopher M. Alston
                                                                                        Chapter 7
 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                      AT SEATTLE
 10
      IN RE:                               )                    Chapter 7
 11                                        )                    Case No. 18-12299
      JASON L. WOEHLER,                    )
 12                                        )                    REPORT OF SALE
                                           )
 13
                          Debtors          )
 14
                       COMES NOW the Trustee, Nancy L. James, and reports that the payment
 15
      pursuant to the Order Authorizing Sale of Equity in Debtor’s Residence Back to the Debtor
 16

 17   [Doc.177] has been received and the sale completed.

 18                    DATED this 12th day of March, 2020.
 19
                                                                /s/Nancy L. James
 20                                                             ______________________________
                                                                Nancy L. James
 21                                                             Trustee
 22

 23

 24

 25

 26

 27

 28


      Report of Sale
                                                                                 Nancy L. James, Trustee
                                                                                  15008 – 63rd Drive SE
                                                                                 Snohomish, WA 98296
                                                        (425) 485-5541
Case 18-12299-CMA          Doc 181    Filed 03/12/20   Ent. 03/12/20 14:35:50       Pg. 1 of 1
